Name: Commission Regulation (EC) NoÃ 488/2007 of 30 April 2007 correcting the Danish, Finnish and Swedish versions of Regulation (EC) NoÃ 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: trade policy;  Europe;  tariff policy;  parliamentary proceedings;  cooperation policy;  plant product
 Date Published: nan

 1.5.2007 EN Official Journal of the European Union L 114/13 COMMISSION REGULATION (EC) No 488/2007 of 30 April 2007 correcting the Danish, Finnish and Swedish versions of Regulation (EC) No 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 10(2) and Article 13(1) thereof, Whereas: Following the amendment of Article 4(1) of Commission Regulation (EC) No 327/98 (2) by Regulation (EC) No 2019/2006, an error was found in the Danish, Finnish and Swedish versions of the text. To ensure the proper application of that provision, the necessary corrections must be made to those language versions, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Danish, Finnish and Swedish language versions. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Council Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48).